internal_revenue_service department of tie index number washington dc person to contact telephone number refer reply to cc dom p si - plr-114650-99 date jan -3 nn0 a di year dear this letter responds to a letter dated date subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 b of the internal_revenue_code and the information submitted states that x was incorporated on a the president of x intended that x elect to di of year be an s_corporation beginning year filed a form ss-4 application_for employer_identification_number for x indicating that x was an s_corporation a thought that the filing of the form ss-4 was all that was required for x to elect s status therefore no form_2553 election by a small_business_corporation was filed with the internal_revenue_service for an s_corporation consistent with x being an s_corporation a filed an individual tax_return for year x filed a form_1120s u s income_tax return its first taxable_year for year a sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year the secretary determines that there was reasonable_cause b based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year accordingly provided that x makes an election to a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 b of the code this ruling is directed only to the taxpayer requesting it of the code provides that it may not be used sec_6110 or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely yours signed h grace kim h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes a id
